Motion Granted and Abatement Order filed March 21, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00590-CV
                                   ____________

                   JPAC, LLC AND PETER JUUL, Appellants

                                         V.

               KISS DEVELOPMENT COMPANY, LLC, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-35568

                            ABATEMENT ORDER

         On March 13, 2019, appellants filed an unopposed motion to abate this
appeal. The motion states the parties are engaged in settlement discussions and
believe this matter may be resolved. Appellants ask that the appeal be abated to allow
time for settlement. The motion is GRANTED. Accordingly, we issue the following
order.
       The appeal is abated, treated as a closed case, and removed from this court’s
active docket until May 20, 2019. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to reinstate or motion dismiss
the appeal. The court may reinstate the appeal on its own motion.



                                 PER CURIAM




                                          2